Exhibit 10.3

BMO CAPITAL MARKETS CORP.
115 S. LaSalle Street, 13th Floor West
Chicago, IL 60603


PAYOFF AND BAILEE LETTER


November 30, 2009




Ministry Partners Funding, LLC
955 West Imperial Highway
Brea, California 92821


U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, MA 02110
Attention: David Duclos


 
Re:
Payment and Satisfaction of Obligations of Ministry Partners Funding, LLC (the
“Borrower”) under that certain Loan, Security and Servicing Agreement (the “Loan
Agreement”) dated as of October 30, 2007 among Borrower, Fairway Finance
Company, LLC, as Lender (the “Lender”), Evangelical Christian Credit Union, as
Servicer (the “Servicer”), BMO Capital Markets Corp., as Agent (the “Agent”),
U.S. Bank National Association, as Custodian (in such capacity, the “Custodian”)
and Account Bank, and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services), as the Back-Up Servicer (the “Back-Up Servicer”).  Terms used and not
otherwise defined herein shall have the meaning given to such terms in the Loan
Agreement.



Gentlemen:


The Agent has been advised that the Borrower desires to repay the total unpaid
balance of all amounts (including but not limited to, all principal, interest,
expenses, fees, other charges and any additional per diem interest charges)
owing by Borrower to the Agent and Lender (collectively, the “Unpaid
Balance”).  The Agent hereby acknowledges and confirms that the total amount of
the Unpaid Balance (excluding the fees of Agent’s counsel, as referenced in the
paragraph below) as of November 30, 2009 is $24,628,796.22 plus $1,400.00 per
day in interest (the “Per Diem Amount”) for each day thereafter.


Payment of the amount of the Unpaid Balance, any Per Diem Amount due and payable
and fees of Greenberg Traurig, LLP (“Greenberg”), counsel to the Agent, in the
amount of $7,000 (collectively, the “Aggregate Unpaid Balance”) shall be made by
Western Corporate Federal Credit Union (“WesCorp”), on behalf of the Borrower
and its sole Member and parent company, Ministry Partners Investment Company,
LLC, via wire transfer of immediately available funds to the following accounts:



--------------------------------------------------------------------------------


Payment of that portion of the Aggregate Unpaid Balance representing the fees of
Greenberg shall be wired to:
 
Wachovia Bank, N.A. - First Union National Bank
200 S. Biscayne Blvd., 15th Floor
Miami, Florida  USA  33131


ABA Number:
XXXXX
Account Name:
XXXXX
Account Number:
XXXXX
Reference:
XXXXX



Payment of the remaining Aggregate Unpaid Balance shall be wired to:


Bank:
XXXXX
ABA No.
XXXXX
Account Name:
XXXXX
Account No:
XXXXX
Reference:
XXXXX



Upon Agent’s and Greenberg’s receipt of their respective portion of the
Aggregate Unpaid Balance, the Agent, on behalf of the Secured Parties, releases
all of the Secured Parties’ liens and security interests in the assets of the
Borrower and all other persons who have pledged any assets in favor of the
Secured Parties to secure any obligations of the Borrower  (collectively, the
“Related Parties”) and releases any guarantors from any and all liability for
payment or performance of the Aggregate Unpaid Balance and all other obligations
under any Transaction Documents.  In furtherance of the foregoing, on and as of
the receipt of the Aggregate Unpaid Balance (1) Agent hereby releases the
Secured Parties’ security interest in and to all assets of the Related Parties,
including, without limitation, the Pledged Mortgages (as defined below), and all
of such security interests shall terminate without further action, (2) the
Transaction Documents shall automatically terminate and be of no further effect
(except with respect to provisions which, by their terms, expressly survive the
termination of such document), and (3) Agent grants to WesCorp or its designated
agent the authority to cause terminations of all UCC-1 financing statements that
evidence a security interest in the Related Party’s assets in favor of Agent to
be filed with the appropriate state and/or county agencies and to cancel any
notices or legends stamped, typed or otherwise set forth on any promissory notes
or chattel paper of the Borrower which indicates that such items are collateral
for the Agent.


Reference is hereby made to collateral files containing the collateral documents
evidencing the mortgage loans pledged to Agent as security for the obligations
outstanding under the Loan Agreement, along with other related documents
(hereinafter collectively referred to as the “Pledged Mortgages”), which are
being held by Custodian on behalf of the Agent, in accordance with the Loan
Agreement and that certain Custodial Agreement dated as of October 30, 2007 (the
“Custodial Agreement”) among Borrower, Servicer, Agent, Back-Up Servicer and
Custodian.

-2-

--------------------------------------------------------------------------------


The Pledged Mortgages are to continue to be held by Custodian, subject only to
Agent’s direction and control until WesCorp has certified to Custodian and Agent
that it has executed the wire transfers in the amount of the Aggregate Unpaid
Balance in the manner specified above (which certification shall also include
the Fed Reference Number of each wire transfer), at which time the Pledged
Mortgages shall be held by the Custodian subject to the joint control of WesCorp
and Agent, and no disposition thereof shall be made absent instructions from
both WesCorp and the Agent. Thereafter Agent shall notify, via email, David
Duclos (david.duclos@usbank.com) with the Custodian and John Taylor
(jtaylor@wescorp.org) with WesCorp of its, and Greenberg’s, proper receipt of
the Aggregate Unpaid Balance, which notification shall have the effect of
immediately releasing the Agent’s liens in the Pledged Mortgages.  At such time
as the Pledged Mortgages are released as provided herein, the Custodian shall
continue to hold such Pledged Mortgages as bailee subject only to the direction
and control of WesCorp.


Any mortgage loan assignments from Borrower to Ministry Partners Investment
Corporation received by the Custodian prior to the Agent’s confirmation of
receipt of the Aggregate Unpaid Balance shall be held in escrow and shall be
ineffective until such time as the Agent has notified the Custodian of its
receipt of the Aggregate Unpaid Balance.


This Payoff and Bailee Letter may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same
instrument.  Delivery of an executed counterpart of this Payoff and Bailee
Letter by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Payoff and Bailee Letter.


This Payoff and Bailee Letter shall in all respects, be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.
 
[Signature Page Follows]
-3-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this document as of the date
first set forth above.





 
BMO CAPITAL MARKETS
 
CORP., as Agent
     
By: /s/ Brian Zaban
 
Name: Brian Zaban
 
Title:  Managing Director







ACKNOWLEDGED AND ACCEPTED BY:


FAIRWAY FINANCE COMPANY, LLC,
as Lender


By: /s/ Lori Gebron
Name:Lori Gebron
Title:  Vice President




MINISTRY PARTNERS FUNDING, LLC,
as Borrower


By: /s/ Billy Dodson
Name:Billy M. Dodson
Title:  President


EVANGELICAL CHRISTIAN CREDIT UNION,
as Servicer


By:
/s/ Mark Johnson                                                               
Name:Mark A. Johnson
Title:  Executive Vice President
-4-

--------------------------------------------------------------------------------


U.S. BANK NATIONAL ASSOCIATION,
as Custodian, Account Bank and Securities Intermediary


By:/s/ David Duclos
Name:David Duclos
Title:  Vice President


LYON FINANCIAL SERVICES, INC.
(D/B/A U.S. BANK PORTFOLIO SERVICES),
as Back-Up Servicer


By: /s/ John Docken                                                       
Name:John Docken
Title:  Senior Vice President


WESTERN CORPORATE FEDERAL CREDIT UNION


By: /s/ Joseph DeMichele
Name:Joseph DeMichele
Title: Senior Vice President, Chief Investment Officer


-5-

--------------------------------------------------------------------------------

